DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Non-Final Rejection on the merits of this application. Claims 1-11 are rejected and currently pending, as discussed below.
	Under Broadest Reasonable Interpretation, any claims containing the limitation “and/or” will be interpreted to only cover “or”.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claims 1, 10, and 11 are objected to because they contain the limitation “(i) a registered behavior of the first vehicle or of at least one third vehicle, of (ii) a digital map, for deviations”. The corresponding paragraphs of the Specification (Page 3, paragraphs 3-4), write this limitation as “a registered behavior of the first vehicle, a registered behavior of a third vehicle, or a deviation of the locally customary behavior from the digital map”. For the purposes of examination, it is assumed that Applicant intended to claim “(i) a registered behavior of the first vehicle or of at least one third vehicle, or (ii) a digital map, for deviations”, in accordance with the Specification.
Claim 4 is objected to because it contains the limitation “statistic surroundings”. The Specification has no mention of “statistic surroundings”, only “static surroundings”. For the purposes of examination, it is assumed that Applicant intended to claim “static surroundings” in accordance with the Specification.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“control unit” in Claim  10. This limitation will be interpreted to cover a cloud system, as described by Applicant in the Specification, Page 4, paragraph 4. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 us rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 10 recites the limitation "control unit", which is defined only in the Specification as a "cloud system" in Page 4, paragraph 4. "Cloud system" is insufficient to provide structure to the term "control unit", as it is not adequately disclosed so as one skilled in the art can recreate the recited functions. Additionally, the Broadest Reasonable Interpretation of the term "cloud system" can include nonstatutory categories of matter, such as transitory signals.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The same analysis applies here as discussed above in the 112(a) rejections. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over: 
US 20200201334 A1, filed 12/19/2019, hereinafter “Max”, in view of 
US 20190176846 A1, filed 12/07/2018, hereinafter “Movert”, and 
US 20200174487 A1, filed 12/04/2018, hereinafter “Viswanathan”.
Regarding Independent Claim 1, Max teaches:
A method for utilizing observed locally customary behavior from historical data sets in vehicle surroundings by a control unit, (see at least figure 2, control unit 13)
the method comprising the following steps: 
receiving historical data sets of vehicle trajectories of at least one first vehicle and/or of at least one second vehicle; (see at least [0022]-[0023] and [0025]-[0026], wherein historical data sets of movement data, or vehicle trajectories, of a large number of road users (at least one second vehicle) are received)
ascertaining a locally customary behavior of the first vehicle and/or of the second vehicle from the historical data sets; (see at least [0023], wherein the historical movement data sets are statistically analyzed in order to determine how vehicles in a specific traffic situation are most likely to move (customary behavior of the at least one second vehicle), and see at least [0026], wherein the customary behavior is related to geographical map data (locally customary behavior))
checking: (i) a registered behavior of at least one third vehicle, for deviations, based on the ascertained locally customary behavior; (see at least [0032], wherein the current driving maneuver, or registered behavior, of a second road user (third vehicle) is checked to determine if there is a deviation between the registered behavior and the historic data, or locally customary behavior, and see at least [0039], wherein the registered behavior comprises registered data on the actuation of control apparatuses of the second road user (third vehicle))
and when a deviation of the locally customary behavior from the registered behavior of the third vehicle is established, 
initiating execution of at least one function. (see at least [0032], wherein a control signal, or function, is executed upon establishing a deviation between the registered behavior of the third vehicle and the locally customary behavior)
Max remains silent on:
checking: (i) a registered behavior of the first vehicle, or (ii) a digital map, for deviations, based on the ascertained locally customary behavior; 
and when a deviation of the locally customary behavior from the registered behavior of the first vehicle, or when a deviation of the locally customary behavior from the digital map is established, 
Movert teaches:
checking: (i) a registered behavior of the first vehicle for deviations, based on the ascertained locally customary behavior; (see at least [0082] and figure 7, steps S508-S512, wherein the present driving behavior data (registered behavior) of the vehicle (first vehicle) is checked for deviations from expected driving behavior, or locally customary behavior)
and when a deviation of the locally customary behavior from the registered behavior of the first vehicle is established, initiating execution of at least one function. (see at least figure 7, S512-S514, wherein when the deviation of the locally customary behavior from the registered behavior of the first vehicle is established, an alert function is executed)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Max with Movert’s technique of checking a registered behavior of the first vehicle for deviations. It would have been obvious to modify because doing so provides efficient driver interventions in vehicles, as recognized by Movert (see at least [0003]-[0007]).
Viswanathan teaches:
checking: (ii) a digital map, for deviations, (see at least [0043], figures 3A-3C, and figure 5, wherein sensor readings, or ascertained locally customary behavior, is checked against a reference line of a digital map for deviations)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Max and Movert with Viswanathan’s technique of checking a digital map for deviations based on ascertained locally customary behavior. It would have been obvious to modify because doing so provides an accurate method of mapping and localization during autonomous navigation, as recognized by Viswanathan (see at least [0001]-[0002]).

Regarding Dependent Claim 2, Max, Movert, and Viswanathan in combination disclose all of the limitations of Claim 1 as discussed above, and Max additionally teaches:
wherein an adaptation of a driving behavior and/or of a trajectory of the first vehicle is carried out as a function of a classification of a digital map or of the third vehicle. (see at least [0032], wherein the second road user (third vehicle) is classified based on their likelihood to follow traffic rules, and the control signal (function) is adapted based on the classification, i.e. the severity of action needed is based on the classification)

Regarding Dependent Claim 3, Max, Movert, and Viswanathan in combination disclose all of the limitations of Claim 1 as discussed above, and Max remains silent on:
wherein deviations of the digital map are identified based on a comparison of driving directions and/or speed profiles of the locally customary behavior.
Viswanathan teaches:
wherein deviations of the digital map are identified based on a comparison of driving directions and/or speed profiles of the locally customary behavior. (see at least [0036], [0047]-[0048], and figure 6, wherein the digital map is used to develop constraints on vehicle heading, or driving direction, and the driving data, or locally customary behavior, is checked to see whether its driving direction agrees with the lane direction, and see at least [0030], wherein the deviations are used to determine digital map updates)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Max, Movert, and Viswanathan with Viswanathan’s technique of checking a digital map for deviations based on a comparison of driving directions. It would have been obvious to modify because doing so provides an accurate method of mapping and localization during autonomous navigation, as recognized by Viswanathan (see at least [0001]-[0002]).

Regarding Dependent Claim 4, Max, Movert, and Viswanathan in combination disclose all of the limitations of Claim 1 as discussed above, and Max remains silent on:
wherein the ascertained locally customary behavior is checked for deviations for checking ambiguous results in statistic surroundings during a mapping and/or a localization using instantaneously ascertained data sets of a digital map
Viswanathan teaches:
wherein the ascertained locally customary behavior is checked for deviations for checking ambiguous results in statistic surroundings during a mapping and/or a localization using instantaneously ascertained data sets of a digital map. (see at least [0055] and figure 7, wherein the data set of vehicle poses, or ascertained locally customary behavior, is checked for deviations during mapping and localization by verifying the ambiguity of the determined optimum, and see at least [0049], wherein the optimum is determined using an ascertained map and includes lane information (static surroundings), and see at least [0087]-[0089], wherein the geographic database the digital map is pulled from is constantly updated, meaning that the digital map is instantaneously ascertained)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Max, Movert, and Viswanathan with Viswanathan’s technique of checking a digital map for deviations for checking ambiguous results in static surroundings. It would have been obvious to modify because doing so provides an accurate method of mapping and localization during autonomous navigation, as recognized by Viswanathan (see at least [0001]-[0002]).

Regarding Dependent Claim 6, Max, Movert, and Viswanathan in combination disclose all of the limitations of Claim 3 as discussed above, and Max additionally teaches:
wherein a classification of the at least one third vehicle is carried out based on the registered behavior of the third vehicle and the comparison to the ascertained locally customary behavior. (see at least [0032], wherein the second road user (third vehicle) is classified based on their likelihood to follow traffic rules, and the classification is made based on the register behavior of the second road user (third vehicle) in comparison with the likely driving path derived from the ascertained locally customary behavior)

Regarding Dependent Claim 7, Max, Movert, and Viswanathan in combination disclose all of the limitations of Claim 1 as discussed above, and Max additionally teaches:
wherein a driving behavior of the first vehicle is adapted to the locally customary behavior (see at least [0021] and [0033], wherein the control signal, representing the registered driving behavior of the first behavior, is adapted to the particular traffic situation in view of the historic data, or ascertained locally customary behavior)
Max remains silent on:
when a deviation of the locally customary behavior from the registered behavior of the first vehicle is established.
Movert teaches:
when a deviation of the locally customary behavior from the registered behavior of the first vehicle is established. (see at least [0082] and figure 7, steps S508-S512, wherein the present driving behavior data (registered behavior) of the vehicle (first vehicle) is checked for deviations from expected driving behavior, or locally customary behavior, and see at least figure 7, S512-S514, wherein when the deviation of the locally customary behavior from the registered behavior of the first vehicle is established, a function is executed)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Max, Movert, and Viswanathan with Movert’s technique of checking a registered behavior of the first vehicle for deviations. It would have been obvious to modify because doing so provides efficient driver interventions in vehicles, as recognized by Movert (see at least [0003]-[0007]).

Regarding Independent Claim 10, Max teaches:
A control unit configured to utilize observed locally customary behavior from historical data sets in vehicle surroundings, (see at least figure 2, control unit 13)
control unit configured to:
receive historical data sets of vehicle trajectories of at least one first vehicle and/or of at least one second vehicle; (see at least [0022]-[0023] and [0025]-[0026], wherein historical data sets of movement data, or vehicle trajectories, of a large number of road users (at least one second vehicle) are received)
ascertain a locally customary behavior of the first vehicle and/or of the second vehicle from the historical data sets; (see at least [0023], wherein the historical movement data sets are statistically analyzed in order to determine how vehicles in a specific traffic situation are most likely to move (customary behavior of the at least one second vehicle), and see at least [0026], wherein the customary behavior is related to geographical map data (locally customary behavior))
check: (i) a registered behavior of at least one third vehicle, for deviations, based on the ascertained locally customary behavior; (see at least [0032], wherein the current driving maneuver, or registered behavior, of a second road user (third vehicle) is checked to determine if there is a deviation between the registered behavior and the historic data, or locally customary behavior, and see at least [0039], wherein the registered behavior comprises registered data on the actuation of control apparatuses of the second road user (third vehicle))
and when a deviation of the locally customary behavior from the registered behavior of the third vehicle is established, 
initiate execution of at least one function. (see at least [0032], wherein a control signal, or function, is executed upon establishing a deviation between the registered behavior of the third vehicle and the locally customary behavior)
Max remains silent on:
check: (i) a registered behavior of the first vehicle, or (ii) a digital map, for deviations, based on the ascertained locally customary behavior; 
and when a deviation of the locally customary behavior from the registered behavior of the first vehicle, or when a deviation of the locally customary behavior from the digital map is established, 
Movert teaches:
check: (i) a registered behavior of the first vehicle for deviations, based on the ascertained locally customary behavior; (see at least [0082] and figure 7, steps S508-S512, wherein the present driving behavior data (registered behavior) of the vehicle (first vehicle) is checked for deviations from expected driving behavior, or locally customary behavior)
and when a deviation of the locally customary behavior from the registered behavior of the first vehicle is established, initiate execution of at least one function. (see at least figure 7, S512-S514, wherein when the deviation of the locally customary behavior from the registered behavior of the first vehicle is established, an alert function is executed)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the control unit of Max with Movert’s technique of checking a registered behavior of the first vehicle for deviations. It would have been obvious to modify because doing so provides efficient driver interventions in vehicles, as recognized by Movert (see at least [0003]-[0007]).
Viswanathan teaches:
check: (ii) a digital map, for deviations, (see at least [0043], figures 3A-3C, and figure 5, wherein sensor readings, or ascertained locally customary behavior, is checked against a reference line of a digital map for deviations)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the control unit of Max and Movert with Viswanathan’s technique of checking a digital map for deviations based on ascertained locally customary behavior. It would have been obvious to modify because doing so provides an accurate method of mapping and localization during autonomous navigation, as recognized by Viswanathan (see at least [0001]-[0002]).

Regarding Independent Claim 11, Max teaches:
A non-transitory machine-readable memory medium on which is stored a computer program for utilizing observed locally customary behavior from historical data sets in vehicle surroundings, (see at least [0083] and [0093], vehicle-internal and vehicle-external memory)
the computer program, when executed by a computer, causing the computer to perform the following steps: 
receiving historical data sets of vehicle trajectories of at least one first vehicle and/or of at least one second vehicle; (see at least [0022]-[0023] and [0025]-[0026], wherein historical data sets of movement data, or vehicle trajectories, of a large number of road users (at least one second vehicle) are received)
ascertaining a locally customary behavior of the first vehicle and/or of the second vehicle from the historical data sets; (see at least [0023], wherein the historical movement data sets are statistically analyzed in order to determine how vehicles in a specific traffic situation are most likely to move (customary behavior of the at least one second vehicle), and see at least [0026], wherein the customary behavior is related to geographical map data (locally customary behavior))
checking: (i) a registered behavior of at least one third vehicle, for deviations, based on the ascertained locally customary behavior; (see at least [0032], wherein the current driving maneuver, or registered behavior, of a second road user (third vehicle) is checked to determine if there is a deviation between the registered behavior and the historic data, or locally customary behavior, and see at least [0039], wherein the registered behavior comprises registered data on the actuation of control apparatuses of the second road user (third vehicle))
and when a deviation of the locally customary behavior from the registered behavior of the third vehicle is established, 
initiating execution of at least one function. (see at least [0032], wherein a control signal, or function, is executed upon establishing a deviation between the registered behavior of the third vehicle and the locally customary behavior)
Max remains silent on:
checking: (i) a registered behavior of the first vehicle, or (ii) a digital map, for deviations, based on the ascertained locally customary behavior; 
and when a deviation of the locally customary behavior from the registered behavior of the first vehicle, or when a deviation of the locally customary behavior from the digital map is established, 
Movert teaches:
checking: (i) a registered behavior of the first vehicle for deviations, based on the ascertained locally customary behavior; (see at least [0082] and figure 7, steps S508-S512, wherein the present driving behavior data (registered behavior) of the vehicle (first vehicle) is checked for deviations from expected driving behavior, or locally customary behavior)
and when a deviation of the locally customary behavior from the registered behavior of the first vehicle is established, initiating execution of at least one function. (see at least figure 7, S512-S514, wherein when the deviation of the locally customary behavior from the registered behavior of the first vehicle is established, an alert function is executed)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the computer steps of Max with Movert’s technique of checking a registered behavior of the first vehicle for deviations. It would have been obvious to modify because doing so provides efficient driver interventions in vehicles, as recognized by Movert (see at least [0003]-[0007]).
Viswanathan teaches:
checking: (ii) a digital map, for deviations, (see at least [0043], figures 3A-3C, and figure 5, wherein sensor readings, or ascertained locally customary behavior, is checked against a reference line of a digital map for deviations)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the computer steps of Max and Movert with Viswanathan’s technique of checking a digital map for deviations based on ascertained locally customary behavior. It would have been obvious to modify because doing so provides an accurate method of mapping and localization during autonomous navigation, as recognized by Viswanathan (see at least [0001]-[0002]).

Claims 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Max, Movert, and Viswanathan in combination as applied to claims above, and further in view of US 20180319405 A1, filed 10/25/2016, hereinafter "Heinze".

Regarding Dependent Claim 5, Max, Movert, and Viswanathan in combination disclose all of the limitations of Claim 4 as discussed above, and Max remains silent on:
wherein the data sets of the digital maps are classified as not being up-to-date when a deviation is established.
Viswanathan teaches:
the data sets of the digital maps (see at least [0029]-[0030], wherein data sets of digital maps are received)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Max, Movert, and Viswanathan with Viswanathan’s technique of data sets of digital maps. It would have been obvious to modify because doing so provides an accurate method of mapping and localization during autonomous navigation, as recognized by Viswanathan (see at least [0001]-[0002]).
Heinze teaches:
wherein the data sets are classified as not being up-to-date when a deviation is established. (see at least [0071], wherein driving data containing route sections (similar to data sets of the digital maps) are classified as near-term, or up-to-date, or not)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Max, Movert, and Viswanathan with Heinze’s technique of classifying data sets as not being up-to-date. It would have been obvious to modify because doing so allows for optimized transportation functions in view of the classified data, as recognized by Heinze (see at least [0034]-[0036]).

Regarding Dependent Claim 8, Max, Movert, and Viswanathan in combination disclose all of the limitations of Claim 1 as discussed above, and Max remains silent on:
wherein the ascertained locally customary behavior is taken into consideration as a prioritized suggestion during an implementation of an automated driving function. (see at least [0147]-[0150] and figure 2, step 204, wherein the average value and standard deviation of the historic data (ascertained locally customary behavior) are weighted parameters taken into account when actuating functions of automatic driving)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Max, Movert, and Viswanathan with Heinze’s technique of considering ascertained locally customary behavior during an automated driving function. It would have been obvious to modify because doing so allows for optimized transportation functions in view of the classified data, as recognized by Heinze (see at least [0034]-[0036]).

Regarding Dependent Claim 9, Max, Movert, Viswanathan, and Heinze in combination disclose all of the limitations of Claim 8 as discussed above, and Max remains silent on:
wherein the ascertained locally customary behavior is taken into consideration during a planning of the automated driving function. (see at least [0135]-[0137], wherein the driving behavior of the plurality of drivers (ascertained locally customary behavior) is used to optimize or parametrize the automated driving functions during planning)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Max, Movert, and Viswanathan with Heinze’s technique of considering ascertained locally customary behavior during planning of an automated driving function. It would have been obvious to modify because doing so allows for optimized transportation functions in view of the classified data, as recognized by Heinze (see at least [0034]-[0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667